EXHIBIT 10.5


TALON INTERNATIONAL, INC.
 
STOCKHOLDERS AGREEMENT
 
This STOCKHOLDERS AGREEMENT (the “Agreement”) is entered into as of July 30,
2010, by and among Talon International, Inc., a Delaware corporation (the
“Company”), Lonnie D. Schnell, an individual (“Schnell”), Larry Dyne, an
individual (“Dyne” and together with Schnell, the “Management Stockholders”),
and CVC California, LLC, a Delaware limited liability company (the “Controlling
Stockholder” and together with the Management Stockholders, each a “Stockholder”
and collectively, the “Stockholders”).
 
RECITALS
 
A.           The Stockholders own shares of capital stock of the Company and/or
options, restricted stock units or other rights to acquire shares of capital
stock of the Company.
 
B.           The Stockholders desire to enter into this Agreement to provide for
their respective rights and obligations with respect to the capital stock of the
Company and other matters, on the terms and conditions set forth herein.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the Stockholders and the Company agree as
follows:
 
1.           Definitions; Interpretation.
 
1.1           Definitions.  As used herein, the terms below shall have the
following meanings.  Any such term, unless the context otherwise requires, may
be used in the singular or plural, depending upon reference.
 
“Approved Fundamental Transaction” shall mean a Triggering Transaction if, and
only to the extent that, the Controlling Stockholder provides the Management
Stockholders with written notice of the Controlling Stockholder’s approval of
such Triggering Transaction, which notice shall indentify the transaction as an
Approved Fundamental Transaction hereunder.
 
“Approved Sale” shall mean a transaction that would result in a Change of
Control of the Company if, and only to the extent that, the Board and holders of
at least 66⅔% of the then-outstanding shares of Common Stock (voting as a
separate class, without consideration of any votes of the Series B Preferred
Stock) approve such transaction.
 
“Board” shall mean the Board of Directors of the Company.
 
“Certificate of Designation” shall mean the Certificate of Designation of Series
B Convertible Preferred Stock of the Company.
 

 
 

--------------------------------------------------------------------------------

 

“Change of Control” shall mean (i) any merger or consolidation of the Company
into or with another corporation or any share exchange, business combination or
other such transaction in which the Company is a constituent party (except, in
any case, a transaction in which the holders of capital stock of the Company
immediately prior to such transaction continue to hold at least a majority of
the voting power of the capital stock of the surviving corporation) or (ii) any
sale of all or substantially all of the assets of the Company.
 
“Common Stock” shall mean the Common Stock, $0.001 par value per share, of the
Company.
 
“Company” shall have the meaning provided in the introductory paragraph of this
Agreement.
 
“Company Issuance Notice” shall have the meaning provided in Section7.1.
 
“Consent of Spouse” shall have the meaning provided in Section 9.14.
 
“Controlling Stockholder” shall have the meaning provided in the introductory
paragraph of this Agreement.
 
“Conversion Shares” shall mean shares of Common Stock issued upon conversion of
Series B Preferred Stock.
 
“CVC Related Party” shall mean any holder of Series B Preferred Stock or
Conversion Shares, including any Transferee that receives Series B Preferred
Stock or Conversion Shares after the date of this Agreement from another CVC
Related Party.
 
“Dyne” shall have the meaning provided in the introductory paragraph of this
Agreement.
 
“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.
 
“Excluded Options” means all options to purchase Common Stock outstanding as of
the date of this Agreement and having an exercise price greater than $0.17
(other than the options held by the Management Stockholders).
 
“Exempt Transfer” shall mean transfers by a Stockholder to its Related Parties,
so long as effected pursuant to a bona fide distribution or other transaction
not intended to avoid the provisions of this Agreement; provided, however, that
no such transfer shall be an Exempt Transfer unless the transferee agrees in
writing to be bound by this Agreement as if such transferee were a Stockholder
with respect to such transferred securities and evidences such agreement by
executing a joinder agreement substantially in the form of Exhibit A hereto.
 
“Liquidation Preference” shall have the meaning given such term in the
Certificate of Designation.
 

 
2

--------------------------------------------------------------------------------

 

“Management Stockholder” shall have the meaning provided in the introductory
paragraph of this Agreement.
 
“Management Success Fee” shall have the meaning provided in Section 5.1.
 
“Maximum Liquidation Preference Amount” shall mean, in respect of a single
Conversion Share, an amount equal to (i) the Liquidation Preference per share of
Series B Preferred Stock calculated as of the date of a Triggering Transaction
(regardless of whether any shares of Series B Preferred Stock are then
outstanding) divided by (ii) the number of shares of Common Stock issuable upon
conversion of a single share of Series B Preferred Stock as of the date of such
Triggering Transaction.
 
“Non-Cash Transaction” shall have the meaning provided in Section 7.3.
 
“Offered Securities” means, in the case of any proposed Transfer of Restricted
Securities by a Stockholder, those Restricted Securities proposed to be
Transferred by such Stockholder.
 
“Offering Notice” shall have the meaning provided in Section 4.4.1(a).
 
“Offering Stockholder” shall have the meaning provided in Section 4.4.1.
 
“Person” shall mean an individual, partnership, limited liability company, joint
venture, corporation, trust, association or unincorporated organization or any
other entity.
 
“Qualified Financing Transaction” shall have the meaning provided in Section7.1.
 
“Related Party” shall mean with respect to any Stockholder:  (i) any parent, 50%
(or more) owned subsidiary, or spouse, ex-spouse or immediate family member (in
the case of an individual) of such Stockholder; (ii) a trust, corporation,
partnership, limited liability company or other entity, the beneficiaries,
stockholders, partners, owners or persons holding a 50% (or more) controlling
interest of which consist of such Stockholder and/or such other persons or
entities referred to in the immediately preceding clause (i); or (iii) the
equity owners, partners, members, directors or employees of any Stockholder.
 
“Restricted Securities” shall mean any stock or similar security of the Company
or any security convertible, with or without consideration, into (i) any stock
or similar security of the Company, (ii) any security carrying any warrant or
right to subscribe for or to purchase any stock or similar security of the
Company, or (iii) any such warrant or right, in each case owned beneficially or
of record by any Stockholder on the date hereof or at any time after the date
hereof.
 
“Schnell” shall have the meaning provided in the introductory paragraph of this
Agreement.
 
“Securities Act” shall mean the United States Securities Act of 1933, as
amended.
 

 
3

--------------------------------------------------------------------------------

 

“Series B Preferred Stock” shall mean the Series B Preferred Stock, $0.001 par
value per share, of the Company.
 
“Stockholder” shall have the meaning provided in the introductory paragraph of
this Agreement.
 
“Tag-Along Percentage” shall have the meaning provided in Section 4.6.3.
 
“Tag-Along Notice” shall have the meaning provided in Section 4.6.1.
 
“Tag-Along Shares” shall have the meaning provided in Section 4.6.1.
 
“Third Party” shall have the meaning provided in Section 4.6.1.
 
“Transfer” with respect to any property or security shall mean to directly or
indirectly, sell, assign, pledge, encumber, hypothecate or otherwise transfer
such property or the record or beneficial ownership interest in such security.
 
“Transferee” shall have the meaning provided in Section 4.1.
 
“Triggering Transaction” shall have the meaning provided in Section 5.1.
 
“Value Per Share” shall have the meaning provided in Section 7.3.
 
“Voting Agreement Termination Date” shall mean the date that the holders of
Series B Preferred Stock no longer have the right, voting as a separate class,
to elect directors to serve on the Board pursuant to Section 7(b) of the
Certificate of Designation.
 
1.2           Construction of Certain Terms and Phrases.  Unless the context
otherwise requires (a) words of any gender include each other gender; (b) words
using the singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; (d) the term “Section” refers to
the specified Section of this Agreement; and (e) the terms “and” and “or”
include the term “and/or” when the context is appropriate.  Whenever this
Agreement refers to a number of days, such number shall refer to calendar days
unless business days are specified.  Whenever this Agreement refers to an
Exhibit or Schedule attached hereto, the Exhibit or Schedule shall be deemed to
be incorporated by reference herein.
 
2.           Voting of Shares by Management Stockholders; Grant of Proxy.
 
Each of the Management Stockholders, severally and not jointly, agrees with the
Controlling Stockholder as follows:
 
2.1          Voting Agreement.  In connection with any Approved Fundamental
Transaction that is submitted to the Company’s stockholders for approval at a
stockholders’ meeting, each Management Stockholder agrees to attend the
Company’s stockholders’ meeting, and any adjournment thereof, at which the
Approved Fundamental Transaction is to be presented to a vote of the Company’s
stockholders, in person or by proxy, and to vote (or cause to be
 

 
4

--------------------------------------------------------------------------------

 

voted) all such Management Stockholder’s Restricted Securities.  Each of the
Management Stockholders agrees to vote (or cause to be voted) all of the
Management Stockholder’s Restricted Securities at such stockholders’ meeting in
favor of the Approved Fundamental Transaction and the approval and adoption of
the terms of any agreement providing for the Approved Fundamental Transaction
and any actions required in furtherance thereof.
 
2.2           Consent in Lieu of Meeting.  If a stockholders’ meeting is not
held and the matters contemplated by Section 2.1 are voted on in connection with
any consent solicitation relating to the Approved Fundamental Transaction, each
Management Stockholder will timely execute and deliver (or cause to be timely
executed and delivered) a written consent with respect to the Management’s
Stockholder’s Restricted Securities as indicated under Section 2.1.
 
2.3           Transfer of Restricted Securities.  In connection with any
Transfer by a Management Stockholder of his Restricted Securities (other than to
a Related Party) made in accordance with this Agreement (including Section
4 hereof), the party to whom the Management Stockholder Transfers the Restricted
Securities or any portion thereof or interest contained therein shall receive
such Restricted Securities or interest contained therein without any of the
voting or consent obligations to the Controlling Stockholder contained in this
Section 2 or otherwise. A Management Stockholder will not be released from its
obligations under Section 2.1 to the extent such Management Stockholder retains
voting rights over such Restricted Securities.
 
2.4           Revocation of other Proxies.  To the extent inconsistent with the
foregoing provisions of this Section 2 or the other provisions of this
Agreement, each Management Stockholder hereby revokes any and all previous
proxies with respect to such Management Stockholder’s Restricted Securities.
 
2.5           Grant of Proxy.  In connection with any Approved Fundamental
Transaction that is submitted to the Company’s stockholders for approval at a
stockholders’ meeting, each Management Stockholder hereby appoints the
Controlling Stockholder his proxy to vote all of such Management Stockholder’s
Restricted Securities in favor of such Approved Fundamental Transaction at such
stockholders’ meeting (including any adjournments and postponements
thereof).  This proxy is coupled with an interest and is irrevocable until
terminated in accordance with Section 2.7.
 
2.6           No Limit on Fiduciary Duty.  Nothing herein contained will (a)
restrict, limit, or prohibit a Management Stockholder from exercising (in his
capacity as a director or officer) his fiduciary duties to the Company under
applicable corporate law, or (b) require a Management Stockholder, in his
capacity as an officer of the Company, to take any action in contravention of,
or omit to take any action pursuant to, or otherwise take or refrain from taking
any actions which are inconsistent with, instructions or directions of the
Company’s Board of Directors undertaken in the exercise of such officer’s
fiduciary duties, provided that nothing in this Section 2.6 will be deemed to
relieve a Management Stockholder from his obligations under any other provision
of this Agreement.
 

 
5

--------------------------------------------------------------------------------

 

2.7           Termination of Voting Provision.  Each Management Stockholder’s
obligations under this Section 2, and the grant of the proxy set forth in
Section 2.5, shall terminate on the Voting Agreement Termination Date.
 
3.           Director Nominations; Voting of Shares by Controlling Stockholder;
Grant of Proxy.
 
The Controlling Stockholder agrees with the Company as follows:
 
3.1           Common Stock Nominations Committee.  In connection with any
director nominees to be submitted to holders of the Company’s Common Stock for
election at a stockholders’ meeting, a committee of the Board comprised solely
of directors then serving on the Board who were not elected by holders of Series
B Preferred Stock (or initially appointed to the Board by the Controlling
Stockholder by agreement with the Company), acting by majority vote, shall have
the right to designate all of the Board’s nominees for director to be elected by
holders of the Company’s Common Stock, and the directors elected by holders of
Series B Preferred Stock (or initially appointed to the Board by the Controlling
Stockholder) shall not participate in the nomination of any such directors.
 
3.2           Voting Agreement.  In connection with any election of directors
submitted to the Company’s stockholders for election at a stockholders’ meeting,
the Controlling Stockholder agrees to attend the Company’s stockholders’
meeting, and any adjournment thereof, at which the directors are to be presented
for election by holders of the Company’s Common Stock, in person or by proxy,
and to vote (or cause to be voted) all of the Controlling Stockholder’s
Restricted Securities entitled to vote thereon in favor of the Board’s nominees
for director.
 
3.3           Consent in Lieu of Meeting.  If a stockholders’ meeting is not
held and the matters contemplated by Section 3.1 are voted on in connection with
any consent solicitation relating to the election of directors, the Controlling
Stockholder will timely execute and deliver (or cause to be timely executed and
delivered) a written consent with respect to the Controlling Stockholder’s
Restricted Securities as indicated under Section 3.1.
 
3.4           Transfer of Restricted Securities.  In connection with any
Transfer by the Controlling Stockholder of its Restricted Securities (other than
to a Related Party) made in accordance with this Agreement (including Section
4 hereof), the party to whom the Controlling Stockholder Transfers the
Restricted Securities or any portion thereof or interest contained therein shall
receive such Restricted Securities or interest contained therein without any of
the voting or consent obligations to the Company contained in this Section 3 or
otherwise. The Controlling Stockholder will not be released from its obligations
under Section 3.1 to the extent the Controlling Stockholder retains voting
rights over the Restricted Securities.
 
3.5           Revocation of other Proxies.  To the extent inconsistent with the
foregoing provisions of this Section 3 or the other provisions of this
Agreement, the Controlling Stockholder hereby revokes any and all previous
proxies with respect to the Controlling Stockholder’s Restricted Securities.
 

 
6

--------------------------------------------------------------------------------

 

3.6           Grant of Proxy.  The Controlling Stockholder hereby appoints the
Company’s Chief Executive Officer its proxy to vote all of such Controlling
Stockholder’s Restricted Securities at any meeting of stockholders of the
Company (including any adjournments and postponements thereof) and to execute
and deliver any written consents to fulfill the Controlling Stockholder’s
obligations under this Section 3.  This proxy is coupled with an interest and is
irrevocable until terminated in accordance with Section 3.7.
 
3.7           Termination of Voting Provisions.  The Controlling Stockholder’s
obligations under this Section 3, and the grant of the proxy set forth in
Section 3.6, shall terminate on the Voting Agreement Termination Date.
 
4.           Restrictions on Transfer.
 
4.1           General.  No Stockholder shall Transfer Restricted Securities to
any Person (all Persons acquiring Restricted Securities from a Stockholder, as
described in this Agreement, regardless of the method of transfer, shall be
referred to collectively as “Transferees” and individually as a “Transferee”)
except in accordance with this Agreement.  The Company shall not, and shall not
permit any transfer agent or registrar for the Restricted Securities to,
transfer upon the books of the Company any Restricted Securities by any
Stockholder to any Transferee, in any manner, except in accordance with this
Agreement, and any purported transfer not in compliance with this Agreement
shall be void.
 
4.2           Legends.  In the event a Stockholder Transfers any Restricted
Securities (including any such Restricted Securities acquired after the date
hereof) to any Transferee in accordance with this Agreement, and this Agreement
provides that the Transferee shall take such securities subject to and be bound
by the terms of this Agreement, then the certificates representing such
Transferred securities shall bear the legend set forth in Section 6 hereof.
 
4.3           No Violations or Breach.  No Stockholder shall, directly or
indirectly, Transfer any Restricted Securities at any time if such action would
constitute a violation of any federal or state securities or blue sky laws or a
breach of the conditions to any exemption from registration of Restricted
Securities under any such laws or a breach of any undertaking or agreement of
such Stockholder entered into pursuant to such laws or in connection with
obtaining an exemption thereunder.  In order to enforce the foregoing, the
Company may request that, in addition to any other documentation reasonably
required pursuant to this Agreement, the transferring Stockholder provide it
with a written opinion of counsel, in form and substance reasonably acceptable
to counsel to the Company, to the effect that such Transfer is exempt from
registration under the federal securities laws.
 
4.4           Right of First Refusal.
 
4.4.1           General.  Subject to Section 4.4.3 hereof, each time a
Management Stockholder proposes to Transfer any Restricted Securities, such
Management Stockholder (the “Offering Stockholder”) shall first make an offering
of such Offered Securities to the Controlling Stockholder in accordance with the
following provisions:
 

 
7

--------------------------------------------------------------------------------

 

(a)           The Offering Stockholder shall deliver a written notice (the
“Offering Notice”) to the Controlling Stockholder stating (1) the Offering
Stockholder’s bona fide intention to offer such Offered Securities; (2) the
number and class or series of Offered Securities to be offered for sale; (3) the
price and terms upon which the Offering Stockholder proposes to offer such
Offered Securities; and (4) the identity and business affiliation of the
proposed transferee and any preexisting business relationship between the
Offering Stockholder and the proposed transferee.
 
(b)           Within 10 days after the Offering Notice is given, the Controlling
Stockholder may elect to purchase from the Offering Stockholder, at the price
and on the terms specified in the Offering Notice, all but not less than all of
the Offered Securities offered in the Offering Notice.  Such right shall be
exercised by written notice delivered to the Offering Stockholder by the
Controlling Stockholder prior to the expiration of the 10-day exercise period.
 
(c)           The closing of the purchase of the Offered Securities by the
Controlling Stockholder shall take place at the principal offices of the Company
(or such other location as the parties may agree on) on a date and at a time
reasonably acceptable to each of the Controlling Stockholder and the Offering
Stockholder, but in any event within 3 business days after the Offering
Stockholder’s receipt of the Controlling Stockholder’s notice exercising its
first refusal rights.  At such closing, the Controlling Stockholder shall make
payment in the appropriate amount by means of a certified or cashiers check or
by a wire transfer to the Offering Stockholder against delivery of certificates
representing the securities so purchased, duly endorsed in blank by the Person
or Persons in whose name such certificate is registered or accompanied by a duly
executed and guarantied stock or security assignment separate from the
certificate.
 
4.4.2           Right to Sell.  If the Controlling Stockholder does not elect to
purchase all of the Offered Securities within the time periods specified above,
or less than all of the Offered Securities being offered are purchased at the
closing referred to in subsection 4.4.1(c), the Offering Stockholder shall,
until the expiration of the 90-day period following the expiration of the 10-day
period specified in subsection 4.4.1(c) above, have the right to sell or
otherwise dispose of the Offered Securities upon terms and conditions (including
the price per security) not more favorable to the third party purchaser in the
aggregate than those specified in the Offering Notice.  Offered Securities sold
pursuant to this Section 4.4.2 shall no longer be subject to any of the
provisions of this Agreement, and the purchaser thereof shall acquire such
Offered Securities free of any restrictions or obligations under this
Agreement.  In the event that the Offering Stockholder does not sell or
otherwise dispose of such Offered Securities within the specified 90-day period,
the right of first refusal provided for in this Section 4.4 shall continue to be
applicable to any subsequent disposition of such Restricted Securities.
 

 
8

--------------------------------------------------------------------------------

 

4.4.3           Exceptions.  Notwithstanding the terms and provisions of Section
4.4.1 hereof, the right of first refusal provided for in this Section 4.4 shall
not be applicable to (i) any purchase by the Company of Restricted Securities
from a Management Stockholder; (ii) any Exempt Transfer; (iii) any sale of
Restricted Securities to an unknown purchaser in a public sale transaction
pursuant to an effective registration statement under the Securities Act or
pursuant to Rule 144, or any successor rule, under the Securities Act, at any
time while the Common Stock is registered under the Exchange Act; or (iv) any
Transfer in an Approved Sale.
 
4.5           Notice of Public Transfer.  Each Management Stockholder shall
provide the Controlling Stockholder with at least 10-days advance written notice
of the Management Stockholder’s proposed Transfer of Restricted Securities to
the public pursuant to an effective registration statement under the Securities
Act or pursuant to Rule 144, or any successor rule, under the Securities Act,
which notice shall state (1) the Management Stockholder’s bona fide intention to
Transfer such Restricted Securities, and (2) the number and class or series of
Restricted Securities proposed to be offered for sale.  In the event that the
Management Stockholder does not sell or otherwise dispose of such Restricted
Securities within the 90-day period following delivery of the notice provided
for in this Section 4.5, the advance notice requirement provided for in this
Section 4.5 shall continue to be applicable to any subsequent disposition of
such Restricted Securities.
 
4.6           Tag-Along Provisions.
 
4.6.1           General.  Subject to Section 4.6.8 hereof, if the Controlling
Stockholder proposes to Transfer Restricted Securities to any Person
(individually a “Third Party” and collectively, “Third Parties”) in any one
transaction or any series of related transactions, directly or indirectly, such
sale or other disposition shall not be permitted unless the Controlling
Stockholder shall offer (or cause the Third Party to offer) to each of the
Management Stockholders in writing (the “Tag-Along Notice”) the right to elect
to include, at the sole option of each Management Stockholder, in the sale or
other disposition to the Third Party such number of shares of Restricted
Securities owned by such Management Stockholder as shall be determined in
accordance with Section 4.6.3 (the “Tag-Along Shares”).  The Tag-Along Notice
shall state: (1) the Controlling Stockholder’s bona fide intention to sell such
Offered Securities; (2) the number and class of securities to be offered for
sale; and (3) the price and terms upon which the Controlling Stockholder
proposes to offer such Offered Securities.
 
4.6.2           Election.  At any time within 15 days after the giving of the
Tag-Along Notice, each of the Management Stockholders may make an election to
include the Tag-Along Shares in such a sale or Transfer by the Controlling
Stockholder and deliver to the Company a stock certificate or certificates
representing the Tag-Along Shares, together with a limited power-of-attorney
authorizing the Controlling Stockholder to sell or otherwise dispose of such
Tag-Along Shares pursuant to the terms of such Third Party’s offer. If the
Offered Shares consist, in whole or in part, of shares of Series B Preferred
Stock, each Management Stockholder who elects to participate in the Transfer
pursuant to this Section 4.6 may effect its participation by delivering to the
Third Party the number of shares of Common Stock as is equal to the number of
shares of Common Stock into which the shares of Series B Preferred Stock that
the Controlling Stockholder otherwise would have sold to the Third Party are
convertible into.  Any Management Stockholder that elects to sell Tag-Along
Shares that are issuable upon exercise of options, warrants or other rights to
acquire Common Stock shall (unless otherwise agreed by the Third Party
purchaser) be required to exercise such options, warrants or other rights and
deliver the shares of Common Stock hereunder.
 

 
9

--------------------------------------------------------------------------------

 

4.6.3           Tag-Along Percentages.  Each of the Management Stockholders and
the Controlling Stockholder shall have the right to sell or include in the Third
Party’s offer, that percentage (the “Tag-Along Percentage”) of the number of
Restricted Securities to be sold to the Third Party equal to the ratio
(expressed as a percentage) of (1) the Restricted Securities (treating the
Restricted Securities as having been converted into, or exchanged or exercised
for, Common Stock) owned by such Stockholder, as compared with (2) the aggregate
number of shares of Restricted Securities owned by the Controlling Stockholder
and the Management Stockholders electing to sell or transfer securities pursuant
to this Section 4.6 (treating the Restricted Securities as having been converted
into, or exchanged or exercised for, Common Stock).  In the event that (A) the
Stockholders in the aggregate elect to sell fewer Tag-Along Shares than they are
entitled to sell in the aggregate and (B) certain Stockholders wish to sell an
aggregate amount in excess of each such Stockholder’s Tag-Along Percentage, then
the excess available Tag-Along Shares shall be allocated among such Stockholders
pro rata based upon the number of shares of Restricted Securities (treating the
Restricted Securities as having been converted into, or exchanged or exercised
for, Common Stock) owned by such Stockholders, or as otherwise agreed among such
Stockholders.
 
4.6.4           Terms of Sale.  The purchase from each Management Stockholder
pursuant to this Section 4.6 shall be on the same terms and conditions,
including the price per share (provided that if the Offered Shares consist of
Series B Preferred and a Management Stockholder wishes to sell Common Stock, the
price set forth in the Tag-Along Notice shall be appropriately adjusted based on
the conversion ratio of the Series B Preferred Stock into Common Stock), the
form of consideration and the date of sale or other disposition, as are received
by the Controlling Stockholder and shall be no less favorable to the sellers
than as stated in the Tag-Along Notice.
 
4.6.5           Promptly (but in no event later than 5 days) after the
consummation of the sale or other disposition of shares of Restricted Securities
of the Controlling Stockholder and the Management Stockholders to the Third
Party pursuant to the Third Party’s offer, the Controlling Stockholder shall (1)
notify such Management Stockholders of the completion thereof, (2) cause to be
remitted to each Management Stockholder the total sales price attributable to
the Restricted Securities which such Management Stockholder sold or otherwise
disposed of pursuant thereto, and (3) furnish such Management Stockholders
evidence of the completion and time of completion of such sale or other
disposition and the terms thereof as may be reasonably requested by the
Management Stockholders.
 
4.6.6           If within 15 days after the Tag-Along Notice is given, a
Management Stockholder has not accepted the offer to make an inclusion election,
such Management Stockholder will be deemed to have waived any and all of its
rights with respect to the sale or other disposition of the Offered Securities
described in the Tag-Along Notice.  The Controlling Stockholder shall have 90
days after such 15-day period in which to sell or otherwise dispose of such
Offered Securities to the Third Party at a price and on terms not more favorable
in the aggregate to the Controlling Stockholder than were set forth in the
Tag-Along Notice.
 

 
10

--------------------------------------------------------------------------------

 

4.6.7           If, at the end of such 90-day period, the Controlling
Stockholder has not completed the sale of the Offered Securities in accordance
with the terms of the Third Party’s offer, all the restrictions on sale
contained in this Agreement with respect to such Offered Securities owned by the
Controlling Stockholder shall again be in effect (unless such 90 day period is
extended with the consent of each of the Management Stockholders).
 
4.6.8           Exceptions. Notwithstanding the terms and provisions of Section
4.6.1 hereof, the tag-along right provided for in this Section 4.6 shall not be
applicable to (i) any purchase by the Company of Restricted Securities from the
Controlling Stockholder, or (ii) any Exempt Transfer.
 
4.6.9           Relationship to Section 4.4.  The right of first refusal
provisions of Section 4.4 shall not apply to any Transfer by a Management
Stockholder of Restricted Securities to a Third Party pursuant to the exercise
by such Management Stockholder of his tag-along rights provided for in this
Section 4.6.
 
4.7           Agreement to Pay Management Success Fee.  Until the earlier of (i)
payment in full of the Management Success Fee and (ii) the date when the
conditions precedent to payment of the Management Success Fee, or any portion
thereof, set forth in Section 5.5 can no longer be satisfied, no CVC Related
Party shall Transfer any shares of Series B Preferred Stock or Conversion Shares
unless the Transferee agrees in writing to be bound by this Agreement as if such
Transferee were a CVC Related Party with respect to such transferred securities
and evidences such agreement by executing a joinder agreement substantially in
the form of Exhibit A hereto.
 
4.8           Standstill.  Except for Exempt Transfers, the Controlling
Stockholder shall not, at any time on or prior to July 31, 2011, Transfer any
Restricted Securities or vote any Restricted Securities in favor of any
Triggering Transaction; provided that (a) this Section 4.8 shall not in any
manner limit the Controlling Stockholder to convert any Series B Preferred Stock
into Common Stock (provided that such Conversion Shares shall be subject to this
Section 4.8), and (b) the Controlling Stockholder may Transfer its Restricted
Securities in a Triggering Transaction which is approved by a majority of the
Company’s voting shares (provided that, in calculating such majority, the votes
attributable to the voting shares subject to this Section 4.8 shall be excluded
in the numerator but included in the denominator).
 
5.           Management Success Fee.
 
5.1           General.  Subject to Section 5.5 hereof, in the event of any
liquidation, dissolution or winding up of the Company, either voluntary or
involuntary, including any liquidation, dissolution or winding up of the Company
that is deemed to occur as a result of any of the transactions described in
Section 4(b) of the Certificate of Designation, pursuant to which the holders of
Series B Preferred Stock are entitled (or if no shares of Series B Preferred
Stock are then outstanding, would have been entitled had any such shares still
been outstanding) to receive the Liquidation Preference (a “Triggering
Transaction”), each CVC Related Party shall pay to the Management Stockholders
(or the Company shall pay to the Management Stockholders on behalf of such CVC
Related Party, as provided in Section 5.4 below) a success fee (the “Management
Success Fee”) determined and payable in accordance with this Section 5.
 

 
11

--------------------------------------------------------------------------------

 

5.2           Determination of Amount.  The Management Success Fee payable by or
on behalf of each CVC Related Party shall be determined based on the number of
shares of Series B Preferred Stock and/or Conversion Shares owned by such CVC
Related Party as of the closing of a Triggering Transaction, and shall be equal
to the sum of:
 
5.2.1           five percent (5.0%) of the proceeds, if any, payable to such CVC
Related Party pursuant to such Triggering Transaction in respect of such CVC
Related Party’s shares of Series B Preferred Stock; plus
 
5.2.2    five percent (5.0%) of the proceeds, if any, payable to such CVC
Related Party pursuant to such Triggering Transaction in respect of such CVC
Related Party’s Conversion Shares, until the amount of proceeds payable to such
CVC Related Party in respect of such Conversion Shares equals the Maximum
Liquidation Preference Amount; plus
 
5.2.3           ten percent (10.0%) of the proceeds, if any, in excess of the
Maximum Liquidation Preference Amount payable to such CVC Related Party pursuant
to such Triggering Transaction in respect of such CVC Related Party’s Conversion
Shares.
 
5.3           Notice of Triggering Transaction.  Promptly (but in no event later
than 5 days) after the consummation of the Triggering Transaction, the Company
shall (i) notify the Management Stockholders and CVC Related Parties of the
completion of the Triggering Transaction, (ii) furnish the Management
Stockholders and CVC Related Parties with a statement calculating the aggregate
Management Success Fee payable to the Management Stockholders and the portion of
the Management Success Fee payable by each CVC Related Party, and (iii) furnish
the Management Stockholders and the CVC Related Parties with evidence of the
completion and time of completion of the Triggering Transaction and the terms
thereof as may be reasonably requested by any of the Management Stockholders or
CVC Related Parties.
 
5.4           Terms of Payment.  The Management Success Fee shall be payable
fifty percent (50%) to each of the Management Stockholders.  Unless the Company
has paid or agreed to pay the Management Success Fee to the Management
Stockholders as provided in this Section 5.4, within 10 days following delivery
by the Company of the notice provided for in Section 5.3, each CVC Related Party
shall pay its portion of the Management Success Fee to the Management
Stockholders by means of a certified or cashier’s check or by a wire
transfer.  Notwithstanding the foregoing, the Company, the Management
Stockholders and the CVC Related Parties hereby agree that (i) in the event the
Company is a party to an agreement pursuant to which the Triggering Transaction
occurs (e.g., an agreement for a merger, reorganization, share exchange, asset
sale, tender offer, liquidation, dissolution and winding up, or other Triggering
Transaction), or (ii) the Company otherwise makes payment of any consideration
to the CVC Related Parties in connection with a Triggering Transaction, then, in
each such case, the Company shall provide for payment of the Management Success
Fee in any such agreement, cause the Management Success Fee to be paid to the
Management Stockholders promptly (but in no event later than 5 days) after the
consummation of the Triggering Transaction, and deduct from any payments made to
a CVC Related Party in connection with such Triggering Transaction the portion
of the Management Success Fee paid by the Company to the Management Stockholders
on behalf of such CVC Related Party.
 

 
12

--------------------------------------------------------------------------------

 

5.5           Conditions to Payment.  Notwithstanding anything in this Section
5 to the contrary, each Management Stockholder will be entitled to payment of
his portion of the Management Success Fee if, and only if, the Triggering
Transaction is consummated (i) while such Management Stockholder is employed by
the Company or any of its subsidiaries, or (b) within 12 months following
termination of such Management Stockholder’s employment with the Company or any
of its subsidiaries for any reason other than termination of employment by the
Company for “cause” or termination of employment by the Management Stockholder
without “good reason” (as such terms are defined in the Management Stockholder’s
employment agreement with the Company).  If a Management Stockholder’s
employment terminates due to his death or Permanent Disability (as such term is
defined in the Management Stockholder’s employment agreement with the Company)
within 12 months prior to a Triggering Transaction, the applicable portion of
the Management Success Fee shall be paid to the Management’s Stockholder’s
executor or personal representative).  For avoidance of doubt, if either
Management Stockholder is not entitled to receive his portion of the Management
Success Fee in accordance with this Section 5.5, such Management Stockholder’s
portion shall not be payable to the other Management Stockholder or any other
Person.
 
6.           Legends. The certificates representing the Restricted Securities to
be held by each of the Stockholders shall bear the following legend in addition
to any other legend that may be required from time to time under applicable law
or pursuant to any other contractual obligation:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VOTING
AGREEMENTS, LOCK-UP AGREEMENTS AND OTHER RESTRICTIONS ON TRANSFER SET FORTH IN A
STOCKHOLDERS AGREEMENT, AND MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE WITH THE PROVISIONS
THEREOF.  ANY TRANSFEREE OF THESE SECURITIES TAKES SUBJECT TO THE TERMS OF SUCH
AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE COMPANY AND WILL BE MADE
AVAILABLE UPON REQUEST.
 
Each of the parties hereto agrees that it will not transfer any Restricted
Securities without complying with each of the restrictions set forth herein and
agrees that in connection with any such transfer it will, if requested by the
Company, deliver at its expense to the Company an opinion of counsel, in form
and substance reasonably satisfactory to the Company and counsel for the
Company, that such transfer is not in violation of the securities laws of the
United States of America or any state thereof.
 
7.           Preemptive Right.
 
7.1           General.  After the date hereof and until the rights set forth in
this Section 7 terminate as provided in Section 7.4 below, if the Company
desires to issue and sell shares of its capital stock or rights, options or
other securities exercisable for or convertible into shares of its capital stock
in a financing transaction (a “Qualified Financing Transaction”), then the
Company shall first notify the Controlling Stockholder of the material terms of
such proposed sale (such notice, a “Company Issuance Notice”).  The Company
shall then permit the
 

 
13

--------------------------------------------------------------------------------

 

Controlling Stockholder to acquire, at the time of the closing of such Qualified
Financing Transaction, such number of the shares of capital stock or other
securities as would enable the Controlling Stockholder to maintain its
percentage of equity ownership (calculated on a fully diluted basis, assuming
the conversion of all series of the Company’s preferred stock and exercise of
all options and other rights to acquire Common Stock, but excluding for this
purpose any Excluded Options that remain outstanding and unexercised as of such
date) in the Company following such issuance at a level held by it immediately
prior to such issuance.  The Controlling Stockholder shall have fifteen (15)
days after the delivery of any Company Issuance Notice to elect by notice to the
Company to purchase such shares or securities at the time of the closing of such
sale.
 
7.2           Exceptions.  The rights set forth in Section 7.1 shall not apply
to the issuance of (i) capital stock (or securities exercisable or convertible
into capital stock) issued pursuant to a stock split or subdivision of the
Company’s outstanding capital stock or pursuant to a dividend or other
distribution, (ii) capital stock (or securities exercisable or convertible into
capital stock) issued pursuant to a recapitalization of the Company’s capital
stock, (iii) capital stock (or securities exercisable or convertible into
capital stock) issuable or issued to employees, consultants or directors of the
Company under any stock purchase or stock option plans or arrangements approved
by the Company’s Board of Directors, (iv) securities issued pursuant to the
conversion or exercise of convertible or exercisable securities outstanding or
deemed outstanding on the date hereof, including the Series B Preferred Stock,
(v) securities issued or issuable in connection with the acquisition, merger,
consolidation, or other business combination by or of the Company with, by, or
of any person, or (vi) securities issued in a transaction other than a Qualified
Financing Transaction.
 
7.3           Other Issuances.  After the date hereof and until the rights set
forth in this Section 7 terminate as provided in Section 7.4 below, if the
Company desires to issue and sell shares of its capital stock or rights, options
or other securities exercisable for or convertible into shares of its capital
stock in connection with a transaction described in clause (v) of Section
7.2 (the “Non-Cash Transaction”), then the Company shall first notify the
Controlling Stockholder of the material terms of such proposed transaction by
providing a Company Issuance Notice, which Company Issuance Notice shall also
set forth the value per share (as determined in good faith by the Board) to be
received by the Company for the shares to be issued in the transaction (the
“Value Per Share”).  The Company shall then permit the Controlling Stockholder
to acquire following the closing of the Non-Cash Transaction, at the Value Per
Share, up to such number of the same shares of capital stock or other securities
issued in the Non-Cash Transaction as would enable the Controlling Stockholder
to maintain its percentage of equity ownership (calculated on a fully diluted
basis, assuming the conversion of all series of the Company’s preferred stock
and exercise of all options and other rights to acquire Common Stock, but
excluding for this purpose any Excluded Options that remain outstanding and
unexercised as of such date) in the Company following such issuance at a level
held by it immediately prior to consummation of the Non-Cash Transaction.  The
Controlling Stockholder shall have fifteen (15) days after the delivery of any
Company Issuance Notice to elect by notice to the Company to purchase all or any
portion of shares or securities, and the closing of such issuance shall occur no
later than five (5) days following the Controlling Stockholder’s election.
 

 
14

--------------------------------------------------------------------------------

 

7.4           Termination.  This rights set forth in this Section 7 shall
terminate on the date on which the Controller Stockholder no longer holds
Restricted Securities representing at least 25% of the Company’s fully diluted
shares of equity ownership (calculated on a fully diluted basis, assuming the
conversion of all series of the Company’s preferred stock and exercise of all
options and other rights to acquire Common Stock, but excluding for this purpose
any Excluded Options that remain outstanding and unexercised as of such date) .
 
8.           Term and Termination.  Unless earlier terminated by an instrument
in writing amending this Agreement pursuant to Section 9.6, this Agreement shall
terminate upon the earliest to occur of (i) the date all of Sections 2, 3, 4.4,
4.5, 4.6, 5 and 7 have terminated in accordance with their respective terms,
(ii) the closing of an Approved Sale, and (ii) the tenth anniversary of the
effective date of this Agreement.  Notwithstanding the foregoing, certain
provisions of this Agreement shall terminate early as provided elsewhere in this
Agreement, and this Agreement shall terminate with respect to any Stockholder
when such Stockholder no longer owns any shares of Restricted Securities (except
if such Restricted Securities are transferred in violation of this Agreement).
 
9.           Miscellaneous.
 
9.1           Successors, Assigns and Transferees.  This Agreement shall be
binding upon and all rights hereto shall inure to the benefit of the parties
hereto and their respective legal representatives, heirs, legatees, successors
and permitted assigns subject to the terms of this Agreement.
 
9.2           Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or:  (a) personal delivery to the party
to be notified, (b) when sent, if sent by  electronic mail or facsimile (with
delivery confirmation) during normal business hours of the recipient, and if not
sent during normal business hours, then on the recipient’s next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) business day after the
business day of deposit with a nationally recognized overnight courier, freight
prepaid, specifying next business day delivery, with written verification of
receipt.  All communications shall be sent to the respective Stockholders at
their address as set forth on the signature page hereto and to the Company at
its principal executive offices, or to such email address, facsimile number or
address as subsequently modified by written notice given in accordance with this
Section 9.2.
 
9.3           Recapitalizations, etc.  The provisions of this Agreement
(including any calculation of share ownership) shall apply, to the full extent
set forth herein with respect to the Restricted Securities, to any and all
shares of capital stock of the Company or any capital stock, partnership units
or any other security evidencing ownership interests in any successor or assign
of the Company (whether by merger, consolidation, sale of assets or otherwise)
that may be issued in respect of, in exchange for, or in substitution of the
capital stock by reason of any stock dividend, split, reverse split,
combination, recapitalization, liquidation, reclassification, merger,
consolidation or otherwise.
 

 
15

--------------------------------------------------------------------------------

 

9.4           Inspection and Compliance with Law.  Copies of this Agreement will
be available for inspection or copying by any Stockholder at the offices of the
Company through the Secretary of the Company.  The Company shall take all
reasonable action to insure that the provisions of Delaware law relating to
agreements similar to this Agreement are promptly complied with.
 
9.5           Choice of Law.  This Agreement and any controversy arising out of
or relating to this Agreement shall be governed by and construed in accordance
with the General Corporation Law of the State of Delaware as to matters within
the scope thereof, and as to all other matters shall be governed by and
construed in accordance with the internal laws of the State of California,
without regard to conflict of law principles that would result in the
application of any law other than the law of the State of California.
 
9.6           Entire Agreement; Amendments and Waivers.  This Agreement embodies
the entire agreement and understanding of the parties hereto pertaining to the
subject matter hereof and supersedes any prior agreements among any of the
parties concerning the subject matter hereof.  Except as expressly provided
herein, this Agreement may not be amended except by an instrument in writing
signed by the Company, the Controlling Stockholder and each of the Management
Stockholders.  In addition, no waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.  Notwithstanding the foregoing, this
Agreement may be amended with only the written consent of the Company for the
sole purpose of including additional holders of Restricted Securities as
Stockholders hereunder upon execution by such Person of a joinder agreement in
substantially the form attached hereto as Exhibit A.  Any amendment or waiver
effected in accordance with this paragraph shall be binding upon
each Stockholder, each future holder of Restricted Securities that becomes a
party to this Agreement, and the Company.
 
9.7           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms to the fullest extent permitted by law.
 
9.8           Counterparts and Facsimile.  A facsimile or other reproduction of
this Agreement may be executed by one or more parties hereto, and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and an executed copy of
this Agreement may be delivered by one or more parties hereto by facsimile or
similar electronic transmission device pursuant to which the signature of or on
behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes.  At the request of any
party hereto, all parties hereto agree to execute an original of this Agreement
as well as any facsimile, telecopy or other reproduction hereof.
 
9.9           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 

 
16

--------------------------------------------------------------------------------

 

9.10           Cumulative Remedies.  All rights and remedies of any party hereto
are cumulative of each other and of every other right or remedy such party may
otherwise have at law or in equity, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies.
 
9.11           Further Assurances.  At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.
 
9.12           Representation by Counsel.  Each party hereto represents and
agrees with each other that it has been represented by or had the opportunity to
be represented by, independent counsel of its own choosing, and that it has had
the full right and opportunity to consult with its respective attorney(s), that
to the extent, if any, that it desired, it availed itself of this right and
opportunity, that it or its authorized officers (as the case may be) have
carefully read and fully understand this Agreement in its entirety and have had
it fully explained to them by such party’s respective counsel, that each is
fully aware of the contents thereof and its meaning, intent and legal effect,
and that it or its authorized officer (as the case may be) is competent to
execute this Agreement and has executed this Agreement free from coercion,
duress or undue influence.  The parties to this Agreement participated jointly
in the negotiation and drafting of this Agreement.  If an ambiguity or question
of intent or interpretation arises, then this Agreement will be construed as if
drafted jointly by the parties to this Agreement, and no presumption or burden
of proof will arise favoring or disfavoring any party to this Agreement by
virtue of the authorship of any of the provisions of this Agreement.
 
9.13           Integration of Rights.  This Agreement supersedes any prior
agreement between any of the parties hereto and the Company relating to the
rights contained herein and each of the parties hereto agrees that each and
every such prior agreement is terminated and replaced in its entirety by the
rights created by this Agreement.
 
9.14           Spousal Consent.  If any individual Stockholder is married on the
date of this Agreement, such Stockholder’s spouse shall execute and deliver to
the Company a consent of spouse in the form of Exhibit B hereto (“Consent of
Spouse”), effective on the date hereof.  Notwithstanding the execution and
delivery thereof, such consent shall not be deemed to confer or convey to the
spouse any rights in such Stockholder’s Restricted Securities that do not
otherwise exist by operation of law or the agreement of the parties.  If any
individual Stockholder should marry or remarry subsequent to the date of this
Agreement, such Stockholder shall within thirty (30) days thereafter obtain
his/her new spouse’s acknowledgement of and consent to the existence and binding
effect of all restrictions contained in this Agreement by causing such spouse to
execute and deliver a Consent of Spouse acknowledging the restrictions and
obligations contained in this Agreement and agreeing and consenting to the same.
 
(Signatures on Following Page)
 
 
 

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Stockholders Agreement
to be duly executed as of the date first above written.
 
 
 
 
COMPANY:
TALON INTERNATIONAL, INC.
 
By:       /s/ Lonnie
Schnell                                                                  
Name:  Lonnie Schnell
Title:    Chief Executive Officer
 
STOCKHOLDERS:
CVC CALIFORNIA, LLC
 
By:         /s/ Gary E. Jaggard                     
Name:   Gary E. Jaggard
Title:     Managing Director
 
525 Okeechobee Boulevard, Suite 1050
West Palm Beach, Florida 33401
Attn:  Chief Financial Officer.
 
LONNIE D. SCHNELL
 
/s/ Lonnie D. Schnell                    
(Signature)
 
                                               
                                               
                                               
(Address)
 
LARRY DYNE
 
/s/ Larry Dyne                       
(Signature)
 
                                         
                                          
                                          
(Address)

 
 
 

S-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
STOCKHOLDERS AGREEMENT JOINDER
 
As of the date set forth below, the undersigned is acquiring from
_______________________ (the “Transferor”) _____________ shares of [Common
Stock] [Series B Preferred Stock] (the “Shares”), of Talon International, Inc.,
a Delaware corporation (the “Company”).  By execution of this Stockholders
Agreement Joinder, the undersigned, as successor to the Transferor in respect of
the Shares, shall be deemed to be a party to that certain Stockholders
Agreement, dated as of ______ ___, 2010, by and between the Company and the
Stockholders identified therein (as amended, the “Stockholders
Agreement”).  Pursuant to the Stockholders Agreement, the undersigned, as
successor to the Transferor in respect of the Shares, shall have all rights, and
shall observe all the obligations, applicable to the Transferor (as the
Controlling Stockholder, a Management Stockholder, or a successor to any of the
foregoing) in respect of the Shares, and applicable to a “Stockholder”
generally, as set forth in the Stockholders Agreement.
 
[Furthermore, as the Transferor is a “CVC Related Party” under the Stockholders
Agreement, the undersigned, as successor to a CVC Related Party in respect of
the Shares, shall be a CVC Related Party under the Stockholders Agreement and
shall observe all the obligations applicable to a CVC Related Party in respect
of the Shares as set forth in the Stockholders Agreement.]
 
Name:                      __________________________
 
Address:
 
By:           ____________________________
        Name:
            Title:
 
Date:
 
 
 
 

Stockholders Joinder Agreement
 
 

--------------------------------------------------------------------------------

 
12

EXHIBIT B
 
CONSENT OF SPOUSE
 
I, ____________________, spouse of _____________________, acknowledge that I
have read the Stockholders Agreement, dated as of _____________, 2010, to which
this Consent is attached as Exhibit B (the “Agreement”), and that I know the
contents of the Agreement.  I am aware that the Agreement contains provisions
regarding the voting and transfer of shares of capital stock of the Company that
my spouse may own, including any interest I might have therein.
 
I hereby agree that my interest, if any, in any shares of capital stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Company shall be similarly bound by the
Agreement.
 
I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent.  I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.
 
 
 
Dated as of the __ day of __________, 2010.
 
 
 
                
Signature
 
 
                
Print Name

Consent of Spouse
 
 

--------------------------------------------------------------------------------

 
